[Cite as State ex rel. Jones v. Bradshaw, 123 Ohio St.3d 444, 2009-Ohio-5586.]




              THE STATE EX REL. JONES, APPELLANT, v. BRADSHAW,
                             WARDEN, ET AL., APPELLEES.
[Cite as State ex rel. Jones v. Bradshaw, 123 Ohio St.3d 444, 2009-Ohio-5586.]
Habeas corpus — Mandamus — Dismissal of habeas claim affirmed because
        petitioner did not attach all pertinent commitment papers — Mandamus
        claim dismissed — Mandamus not appropriate vehicle to seek release
        from prison.
 (No. 2009-0958 — Submitted October 20, 2009 — Decided October 28, 2009.)
     APPEAL from the Court of Appeals for Lorain County, No. 09CA009545.
                                ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Shigali Jones, for writs of habeas corpus and mandamus to compel his release
from prison. Jones’s habeas corpus claim is fatally defective and subject to
dismissal because he did not attach copies of all of his pertinent commitment
papers. Knowles v. Voorhies, 121 Ohio St.3d 271, 2009-Ohio-1109, 903 N.E.2d
637. Jones’s mandamus claim lacks merit because it is not the appropriate action
to seek release from prison. State ex rel. Gordon v. Murphy, 112 Ohio St.3d 329,
2006-Ohio-6572, 859 N.E.2d 928, ¶ 5.
                                                                       Judgment affirmed.
        MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
        PFEIFER, J., dissents and would reverse the judgment of the court of
appeals and grant the writ.
                                  __________________
        Paul Mancino Jr., for appellant.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellees.
                           ______________________




                                      2